Citation Nr: 1223909	
Decision Date: 07/11/12    Archive Date: 07/18/12

DOCKET NO.  09-18 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for right knee patellofemoral syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel




INTRODUCTION

The Veteran had active duty from March 2002 to February 2005.
 
This appeal comes to the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The duty to conduct a contemporaneous examination is triggered when the evidence indicates there has been a material change in disability or that the current rating may be incorrect. See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Snuffer v. Gober, 10 Vet. App. 400, 403  (1997); VAOPGCPREC 11-95, 60 Fed. Reg. 43186 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination). 

The record reflects that the Veteran was last afforded a VA examination for his right knee disability in March 2009.  At that time, the examiner reported flexion of 0-80 degrees and full (0 degrees) extension.  A June 2012 Appellant's Brief, shows that the Veteran, through his representative, reported that his right knee pain continues to worsen and that his range of motion has also worsened and become more painful.  The Veteran is competent to attest to factual matters of which he has first-hand knowledge (e.g., experiencing increased right knee pain and decreased range of motion).  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Thus, in light of the Veteran's contention, he should be afforded a new VA examination to determine the current severity of his knee disability.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide the names and addresses of all providers of medical treatment for his right knee disability.  After securing the necessary authorizations for release of this information, seek to obtain copies of all treatment records referred to by the Veteran, including any outstanding VA treatment records.

2.  Schedule the Veteran for a VA examination to ascertain the nature and severity of the service-connected right knee disability.  The claims folder must be made available to the examiner for review in conjunction with the examination.  All indicated tests, to include range of motion testing, should be completed.  The examiner should specifically identify, in degrees of range of motion, any additional functional impairment, to include weakness and fatigability, caused by pain, to include on repeated use.

3.  After completion of the above, readjudicate the issue on appeal.  If the benefit sought remains unfavorable to the Veteran, the Veteran and his representative should be issued a supplemental statement of the case and afforded the appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


